NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 10-4450
                                     No. 11-1703
                                    ____________

                                    KWAN HO WU,

                                                   Petitioner

                                           v.

                              ATTORNEY GENERAL OF
                               THE UNITED STATES,

                                                   Respondent
                                    ____________

                             On Petitions for Review from
                      Orders of the Board of Immigration Appeals
                              (Board No. A071-873-513)
                    Immigration Judge: Honorable William Strasser
                                     ____________

                          Argued January 25, 2012
          Before: AMBRO, CHAGARES and HARDIMAN, Circuit Judges.

                               (Filed: February 10, 2012)

Joshua E. Bardavid [Argued]
Theodore N. Cox
22nd Floor
401 Broadway
New York, NY 10013-0000
             Attorneys for Petitioner

Kathryn L. DeAngelis [Argued]
Eric H. Holder, Jr.
Thomas W. Hussey
Aaron R. Petty
Hillel R. Smith
United States Department of Justice
Office of Immigration Litigation, Civil Division
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
              Attorneys for Respondent

                                       ____________

                               OPINION OF THE COURT
                                    ____________

HARDIMAN, Circuit Judge.

       Kwan Ho Wu petitions for review of two orders of the Board of Immigration

Appeals (BIA), which denied two separate motions to reopen exclusion proceedings. We

will grant the petition, vacate the BIA’s orders, and remand to the BIA for further

proceedings.

                                              I

       Because we write for the parties, who are well acquainted with the case, we recite

only the essential facts and procedural history.

       Wu entered the United States in 1992 and was placed in exclusion proceedings. In

1994, an Immigration Judge (IJ) found that Wu had not made the requisite showing to

warrant asylum or withholding of deportation, and ordered his deportation. The BIA

dismissed Wu’s appeal in 2000. Seven years later, Wu filed a motion to reopen exclusion

proceedings based on ineffective assistance of counsel. The BIA denied the motion

because it was filed out of time and the time to file could not be equitably tolled.

                                              2
       On October 15, 2010, Wu filed a second motion to reopen, this time alleging

changed conditions in China. Wu, who has fathered four children since entering the

United States, argued that “a recent increase in forced . . . sterilization procedures in

China” constituted “changed country conditions,” thereby excusing his breach of the time

and numerical limitations on motions to reopen. Appended to Wu’s motion was evidence

that he would submit at a hearing before an IJ if his case were reopened. On November

16, 2010, the BIA denied the motion, and Wu timely filed a petition for review.

       On December 16, 2010, Wu filed a third motion to reopen, which also sought

reconsideration of the denial of his second motion to reopen. He again argued changed

country conditions because of enhanced enforcement of China’s family planning policy

and attached additional evidence to his motion in support of that claim. The BIA denied

the motion on March 2, 2011. 1 Wu timely petitioned for review, and we consolidated his

two appeals.

                                              II

       We review de novo the BIA’s conclusions of law. Prestol Espinal v. Att’y Gen.,

653 F.3d 213, 215 (3d Cir. 2011) (citing Patel v. Att’y Gen., 599 F.3d 295, 297 (3d Cir.

2010)). In general,

       a party may file only one motion to reopen deportation or exclusion
       proceedings (whether before the Board or the Immigration Judge) and that

       1
         Because Wu petitioned for review of the BIA’s decision on his second motion to
reopen, we need not consider whether the BIA’s denial of the motion for reconsideration
of the denial of that motion was proper.
                                               3
         motion must be filed no later than 90 days after the date on which the final
         administrative decision was rendered in the proceeding sought to be
         reopened.

8 C.F.R. § 1003.2(c)(2). These limitations are subject to the following exception, which

Wu has invoked in this case:

         The . . . limitations . . . shall not apply to a motion to reopen proceedings
         . . . [t]o apply or reapply for asylum or withholding of deportation based on
         changed circumstances arising in the country of nationality or in the
         country to which deportation has been ordered, if such evidence is material
         and was not available and could not have been discovered or presented at
         the previous hearing . . . .

8 C.F.R. § 1003.2(c)(3)(ii); see 8 U.S.C. § 1229a(c)(7)(C)(ii). We have explained that

the BIA’s point of reference when evaluating whether country conditions have changed,

or whether the evidence proffered was previously unavailable, is the time of the hearing

before the IJ. Filja v. Gonzales, 447 F.3d 241, 252–54 (3d Cir. 2006). This holds true, as

is evident from the regulation’s numerical limitation, even where the applicant has

already filed a motion to reopen. Shardar v. Att’y Gen., 503 F.3d 308, 313 (3d Cir.

2007).

         The BIA decisions under review evidenced a misunderstanding of this rule of law.

After citing some of the evidence submitted with Wu’s second motion—including

affidavits from two Chinese nationals claiming that they were forcibly sterilized because

they fathered children abroad and a purportedly official village document indicating all

men with two offspring “are targeted for sterilization”—the 2010 decision stated: “The

applicant has not indicated why he waited until now to file this document, and he has also

                                              4
failed to demonstrate how conditions in China have changed since his last motion in 2007

. . . .” The BIA then dismissed a 2009 congressional report suggesting that Wu will be

required to register his children upon return to China, because “this document, too, fails

to present evidence that country conditions have changed since the applicant’s last

motion in 2007.”

       Although it is less clear that the BIA’s 2011 decision also applied the incorrect

legal standard, we are concerned that it did so. The 2011 decision listed Wu’s submitted

evidence by date, noting that all of the documents were produced between 2001 and

2009. But the BIA then asserted that “[m]ost of the evidence is not new nor previously

unavailable” despite the fact that the hearing before the IJ took place in 1993 and 1994.

While the 2011 decision found that what “[t]he evidence indicates” is insufficient to meet

the burden of showing changed circumstances, it is unclear whether the BIA considered

all of the evidence before it or only that evidence which it viewed as timely submitted

under the incorrect legal standard.

       In light of the foregoing, we are unable to determine whether the BIA abused its

discretion. See Abulashvili v. Att’y Gen., 663 F.3d 197, 202 (3d Cir. 2011) (reviewing the

denial of a motion to reopen for abuse of discretion). The BIA’s decisions must allow us

to “‘discern its reasons for declining to afford relief.’” Zheng v. Att’y Gen., 549 F.3d 260,

268 (3d Cir. 2008) (quoting Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006)). Compare

id. at 268–71 (holding the BIA’s analysis insufficient to support its decisions), with Liu v.


                                              5
Att’y Gen., 555 F.3d 145, 148–50 (3d Cir. 2009) (finding the BIA’s analysis adequate).

Although it is possible the BIA considered all the evidence, its reliance on an erroneous

legal premise in the context of its written decisions casts doubt upon whether it fulfilled

its “‘duty to explicitly consider any country conditions evidence submitted by [the]

applicant that materially bears on his claim.’” Zheng, 549 F.3d at 268 (quoting Guo v.

Gonzales, 463 F.3d 109, 115 (2d Cir. 2006)). Therefore, remand is necessary so the BIA

may weigh all of the evidence Wu submitted with his second and third motions to reopen

under the correct legal standard as provided in Filja.

                                             III

       For the aforementioned reasons, we will grant Wu’s petition, vacate the BIA’s

orders, and remand the matter to the BIA for proceedings consistent with this opinion.




                                              6